Citation Nr: 1546135	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-25 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to warrant revocation of an order of forfeiture of Department of Veterans Affairs (VA) benefits declared against the claimant under 38 U.S.C. § 6104(a).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The appellant's military service status, as verified by the service department and the National Personnel Records Center (NPRC), is as follows: beleaguered from January 1942 to April 1942; prisoner of war (POW) from April 1942 to September 1942; no casualty status from September 1942 to April 1945; regular Philippine Army Service from April 1945 to March 1946; and service in the Philippine Scouts from August 1946 to May 1949.  The service department further certified that the appellant was honorably discharged with no recognized guerrilla service.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that new and material evidence had not been submitted to warrant revocation of an order of forfeiture of VA benefits declared against the claimant under 38 U.S.C. § 6104(a).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  In an unappealed October 1976 forfeiture decision, VA determined that the appellant had forfeited his right to VA benefits because he had rendered assistance to an enemy of the United States in violation of 38 U.S.C. § 3504(a) [now redesignated 38 U.S.C. § 6104(a)] by voluntarily serving for 13 months as a member of the Japanese sponsored and controlled Bureau of Constabulary (BC), a component of the Imperial Japanese Military Forces, during enemy occupation of the Philippines during World War II. 

2.  In a final June 2003 appellate decision, the Board determined that evidence submitted since the October 1976 forfeiture decision was previously submitted to agency decision makers, was cumulative or redundant of evidence that was previously submitted to agency decision makers, did not bear directly and substantially upon the specific matter under consideration, or, either by itself or in connection with evidence previously assembled, was not so significant that it must be considered in order to fairly decide the merits of the claim.  This decision was affirmed by the U.S. Court of Appeals for Veterans Claims (Court) in Untalan v. Nicholson, 20 Vet.App. 467 (2006).
 
3.  Evidence submitted since the final June 2003 Board decision is evidence which was previously submitted to agency decisionmakers, or is cumulative or redundant of evidence that was previously submitted to agency decisionmakers, or does not bear directly and substantially upon the specific matter under consideration, or which, either by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the final June 2003 Board decision is not new and material for purposes of revoking an order of forfeiture of VA benefits declared against the claimant under 38 U.S.C. § 6104(a); the October 1976 forfeiture decision remains final and is a legal bar to the benefits sought.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

Regarding the issue of whether new and material evidence was submitted to warrant revocation of an order of forfeiture of VA benefits declared against the claimant under 38 U.S.C. § 6104(a), under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, in conjunction with the adjudication of petitions to reopen VA benefits claims, the claimant be given notice of the elements of the claim, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the claimant's application to reopen his previously denied claim of whether new and material evidence was submitted to warrant revocation of an order of forfeiture of VA benefits declared against the claimant under 38 U.S.C. § 6104(a), which was received by VA in February 2012.  In response, VA sent to the claimant a letter dated in May 2013, which provided notice of the elements of a VA benefits claim and new and material evidence and the reasons for the prior final forfeiture decision.  The notice criteria of Kent have thus been satisfied.  Prior to issuance of the May 2013 VCAA notice, the application to reopen this claim was adjudicated and denied in a July 2012 rating decision, which is now on appeal to the Board.  To the extent that there is an error in the timing of the VCAA notice in that such notice did not precede the initial adjudication of the new and material evidence claim, this error has been cured by subsequent readjudications of the new and material evidence claim by the RO, most recently in an October 2014 rating decision/supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006):  The issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as by a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect.   

VA's duty to assist has also been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final VA forfeiture decision of October 1976, which determined that the appellant had forfeited his right to VA benefits because he had rendered assistance to an enemy of the United States in violation of 38 U.S.C. § 3504(a) [now redesignated 38 U.S.C. § 6104(a)], as well as those records and statements submitted since then, which include those considered by the Board in its most recent prior adjudication of the new and material evidence issue in June 2003, as well as records and statements submitted since then in conjunction with the appellant's present application to reopen his claim.  The appellant has also been afforded ample opportunity to submit any additional relevant evidence in his possession having direct bearing on the reason of his forfeiture of VA benefits.  The Board has also reviewed the appellant's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent evidence.

II.  Factual background and analysis.

At the time of the October 1976 forfeiture decision, the service department had verified the appellant's military service as follows: beleaguered status from January 1942 to April 1942; POW from April 1942 to September 1942; no casualty status from September 1942 to April 1945; and regular Philippine Army Service from April 1945 to March 1946.  The service department further certified that the appellant was honorably discharged with no recognized guerrilla service. 

An Affidavit of Philippine Army Personnel was signed and sworn by the appellant in December 1945, after the cessation of hostilities with the Axis forces that concluded World War II.  In that document, the appellant attested that he was a farmer from the time he was released from a Japanese POW camp in 1942 until he reported for duty with his military unit in 1945, and that he was late in reporting for duty with the Philippine Army in 1945 because his wife had recently delivered a child and there was no one to help take care of her.  He expressly denied ever having been in the employ of the Imperial Japanese military administration, Imperial Japanese government, Imperial Japanese-controlled civil or puppet government administering the occupation of the Philippines, or a firm that had transactions and dealings with the Japanese during their occupation of the Philippines. 

In an April 1972 claim supplement, the appellant stated that he served in the Philippine Army from May 1941 to February 1946, and that during 1943 and 1944 he was at home with his parents recovering from malaria and dysentery that he incurred during incarceration in a Japanese prisoner of war camp.  He stated that during that time he was too weak to join the guerrillas resisting the Japanese occupation.  He denied association with any pro-Japanese organizations, denied being a member of the Bureau of the Constabulary ((BC), which was comprised of Filipino nationals who were recruited by the Japanese to enforce the law in the Philippines under the authority of the Japanese occupational forces), denied taking an oath in support of the Japanese government, and denied that any loyalty charges were brought against him. 

According to a March 1973 VA request for a field examination, the archived records of the BC maintained at the Manila VA Regional Office revealed that an individual with the appellant's name was identified as a member of the BC, and an affidavit from a former BC member identified an individual with the appellant's name as one of his companions who participated in a patrol carried out under the authority of the Japanese occupation.  A field investigation was initiated to determine if the appellant was, in fact, that named individual. 

In a July 1974 deposition in conjunction with a VA field investigation, the appellant attested that in November 1942, he was recruited into the BC from a Japanese prisoner of war camp.  The Japanese occupational forces had asked that former members of the pre-occupation Philippine Constabulary come forward to serve as police in the reconstituted BC under the authority of the Empire of Japan, and he answered to that request.  According to his account, he was brought to Manila along with several other Filipino volunteers and underwent six weeks of training, after which he was assigned to a constabulary unit until December 1943.  At that time, he reportedly "escaped" from the BC and returned home, where he worked as a farmer until he rejoined his military unit in April 1945.  He attested that he took an oath of allegiance to the imperial Japanese government before undergoing his training in the BC.  As a member of the BC, his duties were to maintain peace and order and to perform other police functions under the authority of the Japanese occupation.  He was issued a uniform with BC insignia, a weapon, and ammunition.  He participated in patrols with Japanese soldiers engaged in operations against Filipino guerrillas, during which he carried his weapon.  He held the rank of patrolman but was not promoted while serving in the BC and was not awarded any medals or citations.  His duties in the BC included searching for and apprehending wanted persons, and turning them over to his superior officer for investigation.  Filipino guerrilla soldiers were considered to be wanted persons by the Japanese, but he denied apprehending any guerrillas during his service in the BC.  He reportedly "escaped" from the BC in December 1943 and stated that he did not attempt to leave the BC earlier because he feared that his parents would be killed by the Japanese if he deserted the BC.  After leaving the BC, he went home to his parents and became a farmer.  He stated that he did not join a guerrilla unit because all of the guerrilla units operated in the mountains and he did not attempt to contact them out of fear that the guerillas would kill him because of his membership in the BC.  He claimed that while he was in the BC, he provided aid to the guerrillas by providing them with a list of guerrillas who were being sought by the Japanese. 

In a July 1974 deposition, a former member of the BC stated that he had served with the appellant in the Philippine Scouts, from 1947 to 1949.  

Based upon the foregoing evidence, a VA forfeiture decision was entered in October 1976, which determined that the evidence established beyond a reasonable doubt that the appellant's sustained membership and service of 13 months in the Japanese sponsored and controlled Bureau of Constabulary, a component of the Imperial Japanese Military Forces, during the enemy occupation of the Philippines, rendered assistance to the Imperial Japanese Government in violation of the provisions of 38 U.S.C. § 3504(a) (now redesignated at 38 U.S.C. § 6104(a)).  The October 1976 forfeiture decision was not timely appealed and became final.

In November 1993, the appellant submitted an application to reopen his claim through submission of evidence to revoke the forfeiture of VA benefits declared against him.  Evidence submitted in support of his application essentially consisted of the aforementioned documents already considered by VA and the claimant's written and oral assertions, in which he attempted to draw distinctions regarding his service in the BC, arguing that he did not provide direct assistance to the enemy occupation because he only reported directly to Filipino civilian personnel and not Japanese authorities and because he occasionally passed information about Japanese operations to the resisting guerillas, thereby serving as a "double agent."  He also argued that his subsequent meritorious service on behalf of the United States from April 1945 to March 1946 "cured and extinguished" the impact of his BC service; that his service from April 1945 to March 1946 was a separate period of service, and therefore was not covered by the forfeiture declared against him; and that he was "forced by exigency" to serve in the BC to save his life.  Concerning the latter argument, he contends that he was suffering from dysentery and malaria while a POW of the Japanese and that he was promised medical treatment if he joined the BC.  He believed that he would die without medical treatment and thus joined the BC in order to obtain a release from the Japanese prisoner of war camp and receive his needed medical treatment.      

In a June 2003 appellate decision, the Board determined that the evidence and arguments discussed above were previously submitted to agency decisionmakers who rendered the final October 1976 forfeiture decision, or was cumulative or redundant of evidence that was previously submitted to agency decisionmakers, or did not bear directly and substantially upon the specific matter under consideration, or, either by itself or in connection with evidence previously assembled, was not so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concluded that the appellant did not submit evidence that was new and material and therefore did not provide a basis to revoke the prior final forfeiture of VA benefits declared against the claimant.  The June 2003 Board decision was subsequently upheld and affirmed by the Court in a June 2006 decision and became final.  Untalan v. Nicholson, 20 Vet.App. 467 (2006) (finding that new and material evidence had not been submitted, and that the appellant's state of mind at the time that he rendered assistance to the enemy did not constitute new and material evidence).

Any person shown by evidence satisfactory to the VA Secretary to be guilty of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States of America or of its allies, shall forfeit all accrued and future gratuitous benefits under laws administered by the VA.  38 U.S.C.A. § 6104(a) (West 2014).  The United States Court of Appeals for Veterans' Claims (Court) has held that a declaration of forfeiture may be revoked upon the presentment of new and material evidence or revised based on a finding of clear and unmistakable error in the original forfeiture decision.  Trilles v. West, 13 Vet. App. 314, 322 (2000).  In so holding, the Court at least facially relaxed the standard of review for revocation of forfeiture claims, although the authors of the majority opinion characterized the standard otherwise, observing "that a new and material evidence standard is not necessarily a light burden to meet; indeed, it is difficult to perceive of any evidence that would bear directly and substantially upon the specific matter [of forfeiture on the basis of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States of America or of its allies] other than evidence exculpatory of the claimant's misdeeds or evidence showing VA fraud in the original decision."  Trilles, at 332.   

In general, unappealed decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  When an unappealed decision by the RO or the Board becomes final, that claim may only be reopened by the submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014).  In this case, the 2003 Board decision was appealed to the Court and affirmed, thus its findings are appealed, but still final. Untalan v. Nicholson, 20 Vet.App. 467 (2006). When determining whether a claim should be reopened, VA performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material." 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim de novo, in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In February 2012, the claimant attempted to reopen his claim, submitting copies of the documents relating to his military service that are essentially duplicates of the records previously considered by VA, and arguments that were merely variations of the same arguments previously considered by VA, as discussed above.  These are cumulative and redundant of evidence and contentions already contemplated by VA decisionmakers and, as such, cannot rise to the level of evidence that his new and material to the claim at issue.  These include the claimant's assertion that while he was languishing in failing health in a Japanese POW camp, the United States government failed in its duty to report the inhumane POW camp conditions to the authorities in Geneva, Switzerland, or otherwise failed to timely intervene and retake the Philippines, thusly placing the claimant in an impossible situation where he was essentially compelled and coerced to join the BC and serve at the behest of the Japanese occupational forces in order to obtain medical treatment and food necessary to save his own life.  The appellant thusly makes a "but for" argument and places responsibility for his joining the BC upon the United States, thereby exculpating him of his own responsibility.  This is essentially the same argument that the appellant was coerced into serving on the BC, which was previously considered and rejected by VA.  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence.  See 38 U.S.C.A. §§ 5108, 7104(b).  

Another rather convoluted argument presented by the claimant was that the United States' rescission of the United States Armed Forces in The Far East (USAFFE) status of Filipino servicemen in World War II was improperly rendered, unconstitutional, and therefore invalid; thusly, his military service should be recognized as being with the USAFFE and therefore his forfeiture declaration against him is invalid and void, as it was based only on his service in the Regular Philippine Army from January 1942 to March 1946, which was tainted by his membership in the BC.  The appellant also stated that the judiciary and the legislature of the Republic of The Philippines has since recognized that Filipino citizens who were members of the BC did not engage in treason and he argues that this therefore "cures and extinguishes" the adverse impact of his BC service.  The Board notes that the appellant has now submitted documentation from the NPRC that confirms that he served honorably in the Philippine Scouts from August 1946 to May 1949.  Also submitted are documents establishing that the appellant is now a United States citizen and that in October 2011, he was awarded the maximum assigned amount of $15,000 from the Filipino Veterans Equity Compensation (FVEC) fund on the basis of his established citizenship in the United States of America and his service in the Philippine Scouts.  The appellant argues that his honorable service in the Philippine Scouts rehabilitates his BC membership and that his award of FVEC is tantamount to a formal exculpation and exoneration of his wartime involvement in the BC and thusly reverses the adverse impact of his BC service.  The Board finds that these arguments are variations on his previous arguments seeking to "cure and extinguish" the adverse impact of his BC service and, as such, were already considered and rejected on the merits by VA and do not constitute new and material evidence.  Bostain v. West, 11 Vet. App. 124 (1998).  

The Board has considered the evidence demonstrating that the appellant was awarded FVEC based, in part, on historical documents recently obtained from the NPRC that confirm his service in the Philippine Scouts.  While this evidence is new in the sense that it was not previously considered by VA decisionmakers who adjudicated the original forfeiture decision in October 1976 and the subsequent new and material evidence claim in the June 2003 Board decision, it is not material to the appellant's claim because although the claimant was determined to be entitled to an award of FVEC by virtue of his service in the Philippine Scouts from August 1946 to May 1949, the forfeiture declared against him is predicated on his separate and prior period of service in Regular Philippine Army from January 1942 to March 1946.  His subsequent and distinctly separate period of service in the Philippine Scouts thus has no bearing on the forfeiture declaration against the claimant.  Therefore, his FVEC award and his confirmed service in the Philippine Scouts is not new and material evidence for purposes of revoking the forfeiture declaration to reopen his claim for VA benefits. 

Moreover, the Board points out that the FVEC program provides that acceptance of the authorized payment provided in the FVEC by a qualifying claimant constitutes "a complete release of any claim against the United States by reason of any [qualifying] service." American Recovery and Reinvestment Act of 2009, Pub.L. No. 111-5, § 1002(h)(1), 123 Stat. 115, 200-02  (2009). Accordingly, even if the appellant's period of service that is impacted by the forfeiture decision were to become "qualifying service;" by his acceptance of the lump sum under the FVEC, he has relinquished any right to claim benefits related to this period of service. Further rendering his arguments in this regard not material evidence.

For the reasons noted above, the Board concludes that the evidence received since the October 1976 decision determining that VA benefits were subject to forfeiture under 38 U.S.C. § 3504(a) (now designated as 38 U.S.C. § 6104(a)), and the June 2003 Board decision denying the appellant's application to reopen his claim, is not new and material; the October 1976 forfeiture decision remains final and is a legal bar to the benefits sought.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a)  (2015).
      

ORDER

New and material evidence having not been submitted for purposes of revoking an order of forfeiture of VA benefits declared against the claimant, the October 1976 decision denying eligibility to VA benefits under 38 U.S.C. § 3504(a) [now at 38 U.S.C. § 6104(a) ] due to forfeiture remains final; the claim may not be reopened and the appeal is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


